Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 03/04/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Won S. Yoon, Reg. No. 71,058, on March 19, 2021.
The application has been amended as follows: 
IN THE CLAIMS
Claim 1 has been rewritten as bellows:
1. (Currently Amended) A method of monitoring a control channel of a user equipment (UE) in a wireless communication system, the method comprising:
based on physical downlink control channel (PDCCH) monitoring occasions being overlapped in a plurality of control resource sets (CORESETs) having different spatial quasi co-location (QCL) properties, selecting one CORESET from the plurality of CORESETs; and
monitoring PDCCH candidates only in the one CORESET selected from the plurality of CORESETs, 
wherein the one CORESET is selected based on a type of a related search space, [[and ]]
wherein the type of the search space is a common search space (CSS) or a UE-specific search space (USS),
wherein selecting the one CORESET comprises: selecting a CORESET that comprises a CSS having a lowest index, based on a plurality of CORESETs comprising a CSS.

Cancelled claims 2-4;

Claim 8 has been rewritten as bellows:
8. (Currently Amended) A user equipment (UE), comprising:
a transceiver configured to transmit and receive wireless signals; and
a processor configured to operate in combination with the transceiver, 
wherein the processor is further configured to: 
based on physical downlink control channel (PDCCH) monitoring occasions being overlapped in a plurality of control resource sets (CORESETs) having different spatial quasi co-location (QCL) properties, select one CORESET from the plurality of CORESETs;  and
monitor PDCCH candidates only in the one CORESET selected from the plurality of CORESETs, 
wherein the one CORESET is selected based on a type of a related search space, and 
wherein the type of the search space is a common search space (CSS) or a UE-specific search space (USS),
wherein selecting the one CORESET comprises: selecting a CORESET that comprises a CSS having a lowest index, based on a plurality of CORESETs comprising a CSS.

Cancelled claims 9-11;


Claim 16 has been rewritten as bellows:
16. (Currently Amended) A processor for controlling a wireless communication device in a wireless communication system, wherein the processor is configured to control the wireless communication device to:
based on physical downlink control channel (PDCCH) monitoring occasions being overlapped in a plurality of control resource sets (CORESETs) having different spatial quasi co-location (QCL) properties, select one CORESET from the plurality of CORESETs;  and
monitor PDCCH candidates only in the one CORESET selected from the plurality of CORESETs, 
wherein the one CORESET is selected based on a type of a related search space, and 
wherein the type of the search space is a common search space (CSS) or a UE-specific search space (USS),
wherein selecting the one CORESET comprises: selecting a CORESET that comprises a CSS having a lowest index, based on a plurality of CORESETs comprising a CSS.

Allowable Subject Matter
Claims  1, 5-7, 8, 12-15, 16 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein selecting the one CORESET comprises: selecting a CORESET that comprises a CSS having a lowest index, based on a plurality of CORESETs comprising a CSS ” and in combination with other limitations recited as specified in claim 1.
Claim  8  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein selecting the one CORESET comprises: selecting a CORESET that comprises a CSS having a lowest index, based on a plurality of CORESETs comprising a CSS ” and in combination with other limitations recited as specified in claim 8.

Claim  16  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein selecting the one CORESET comprises: selecting a CORESET that comprises a CSS having a lowest index, based on a plurality of CORESETs comprising a CSS ” and in combination with other limitations recited as specified in claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Primary Examiner, Art Unit 2412